10 A.3d 1049 (2010)
299 Conn. 915
Robert LORENZ et al.
v.
INLAND WETLANDS AND WATERCOURSES COMMISSION OF the TOWN OF OLD SAYBROOK et al.
Supreme Court of Connecticut.
Decided December 1, 2010.
Joseph Rubin, associate attorney general, in support of the petition.
David M. Royston, Old Saybrook, in opposition.
The petition by the defendant Amey Marrella, commissioner of environmental protection, for certification for appeal from the Appellate Court, 124 Conn.App. 489, 5 A.3d 558 (2010), is denied.
ROGERS, C.J., did not participate in the consideration of or decision on this petition.